Sidney Armstrong, the deceased employee, and Carrie Armstrong, the claimant, were married in 1935 and lived together for about five years. He left his wife several times, but would come back and she spent one or more nights with him. The last time he went off he left her at her uncle's, stating that he was going in search of work, but he never returned to her. She heard that he had come back into the neighborhood and was at his mother's. She went by to speak to him, and he told her then that she could come back to him, but at that time he had entered into a bigamous marriage with one Lena Sanford, and the claimant told him "it would not be right" for them to live together then. The deceased employee had deserted the claimant and had stayed away from her for some five years, and in the meantime had entered into a bigamous marriage with another woman when he told the claimant that she could come back to him. In these circumstances the claimant was justified in not living with him, and when she failed to do so she was not guilty of wilful desertion. He had already deserted her. He later entered into another bigamous marriage with one Lillian Shivers. Both of the last two marriages were void, as he had never obtained a divorce from Carrie Armstrong. She was his legal wife at the time of the accident which caused his death, and under the Code, § 114-414, was conclusively *Page 502 
presumed to be wholly dependent upon him for support. She had not voluntarily deserted or abandoned him; but under the evidence he had voluntarily deserted and abandoned her. Under the evidence in this case and the ruling of this court in Sims v. AmericanMutual Liability Ins. Co., 59 Ga. App. 170 (supra), I think the judgment of the superior court reversing the award of the Industrial Board should be affirmed.